Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Amendment
Applicant's amendment filed on 10/26/2021 has been entered and carefully considered.
Claims 8-10, 13 have been amended.
Claims 3, 12 have been cancelled.
Claims 21-27 have been added.
Response to Arguments
Applicant’s arguments filed on 10/26/2021 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-2, 4-11, 13-27 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach wherein the enclosure further includes an alignment mechanism for aligning a portion of the cradle within the enclosure. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 11 is allowable over the prior art of record because none of the prior art teach a connection paddle configured to be removably disposed between the inner surface of the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection, wherein the connection paddle includes a pivoting handle, wherein the pivoting handle is configured to extend beyond a plane of the open end of the enclosure when disposed in the enclosure to facilitate removal. It is these limitations as they are claimed in the combination with other limitations of claim, which have not 
Claims 2, 4-10, 13-27 are considered allowable based on their respective dependence on allowed claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/JOHN H LE/Primary Examiner, Art Unit 2862